DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a signaling element in claim 15, a delivery member in claim 28, and a locking member in claim 21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification does not recite adequate structure for a member to preform locking.  The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor had passion of the claimed invention.  There is no structure provided as to how a member would lock with the activation member which may be mercury.

Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The specification generally recites a locking member but there is not disclosure of any particular structure, either explicitly or inherently, to perform the locking.  The use of the term member is not adequate structure for performing the locking but it does not describe a particular structure for performing the function.  It is not clear what the structure is that would interact with the activation member which may be mercury.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15-19, 23-25, 27-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hjertman (US 6,709,416 A1) in view of Kwok (US 2008/0192459 A1).
With regard to claims 15 and 23, Hjertman teaches an orientation indicator for a medicament delivery device, wherein the medicament delivery device includes a longitudinal axis (A) and a delivery member, and wherein the medicament delivery device is configured to be oriented with its delivery member pointing upwards during mixing or priming, the orientation indicator comprising: - a support element having a proximal end and a distal end and generally elongated along the longitudinal axis (A) of the medicament delivery device (Fig. 1 member 9 along the axis of medicament delivery device 1), - an activation member (Fig. 1 member 8), movable, in relation to the support element, between a first position and a second position, wherein the first position is closer to the distal end of the support element than the second position (Col. 4 lines 48-56, Col. 5 lines 25-29, a non-mercury tip over switch would move between first and second positions, the sensor is used to determine when the device is pointed upward to actuate the motor placing the first and second positions as recited); - an electrical circuit comprising a signal switch; and - a signalling element connected to the electrical circuit, wherein the activation member is movable under gravitational force when the support element is tilted, to actuate the signal switch, such that a signal is generated by the signalling element informing a user that a proper orientation of the device is attained, wherein the signal switch is positioned at the second position of the activation member (tilt sensor 8, which can be a mercury switch, is connected in an electrical circuit with controller 7 to sense the orientation of the cartridge 1 and send signals, via an alarm, to the controller to notify the user that a proper orientation is attained or not, the proper orientation being pointed upward in which case the switch would be at the second position farther from the distal end, Col. 4 lines 29-34, Col. 5 lines 23-36 and 50-54, Col. 6 lines 5-15).  Hjertman teaches a non-mercury tip over switch may be used but does not disclose explicit details of such a switch.  However, Kwok teaches non-mercury tilt switches are used in place of mercury switches for safety and typically include a conductive ball which contacts circuit contacts when tilted to open and close the switch ([0051]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a non-mercury tip switch with a conductive solid ball in Hjertman as Hjertman teach non-mercury switches can be used and Kowk teaches such a switch to be an art effective equivalent to a mercury switch and is safer than a mercury switch.
With regard to claims 16-19, the tilt ball switch as provided by Kowk functions in this manner.
With regard to claims 24 and 25, 9 is attachable to and integrated with 1.
With regard to claim 27, see the device in Fig. 1 and the components as indicated above in the rejection of claim 15.
With regard to claims 28-30, see member 2 which is taken as a needle and a nozzle (Fig. 1).
With regard to claims 31 and 32, 8 is attachable to and integrated with 1, 8 is mechanically connected and a ball as provided by Kowk comprises a separate module which may be removably attached.
With regard to claims 33 and 34, see Fig. 3 compartments 22 and 24, contents of 24 bypass at 28 to dilute the contents of 22.	
With regard to claim 35, the device can be used for training, see the components as indicated above in the rejection of claim 15.

Claims 21, 22, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hjertman (US 6,709,416 A1) and Kwok (US 2008/0192459 A1) as applied to claim 15 above, and further in view of Edwards et al. (US 2008/0059133 A1)
With regard to claims 21 and 22, Hjertman teaches a device substantially as claimed.  Hjertman does not disclose a locking member or second switch.  However, Edwards et al. teach the removal of a needle guard which also acts a switch to activate the electronic circuit system can also activate a position sensor ([0206], [0207]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a needle guard switch to activate the position sensor of Hjertman as Edwards teaches this is beneficial for providing feedback to the user and would necessarily enhance safety by protecting the needle prior to use.  Such a needle guard provides both a manually operable lock and a manually operable second switch.
With regard to claim 26, Hjertman teaches a device substantially as claimed with control 7 (Fig. 1).  Hjertman does not disclose a communication unit and external device.  However, Edwards et al. teach the injection device to wirelessly communicate with a remote control device such that a physician, parent, emergency contact, or manufacturer may be notified of usage ([0166], [0167], [0235]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the circuit communicate wirelessly with an external device in Hjertman as Edwards et al. teach this is beneficial for notifying other of device usage and would provide enhanced safety monitoring.


Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Regarding Applicant’s remarks to the claim interpretation and rejections under 112(a) and 112(b).  Regarding the rejections under 112(a) and 112(b) Applicant has not provided any further explanation as to the structure of the locking mechanism or how such a locking mechanism interacts with the activation member as this is not clearly disclosed in the specification.  The drawing points to locking member 30 but there are no details of the structure shown.  Regarding the claim interpretation, Applicant has simply stated that the terms signaling element, delivery member, and locking member are sufficient structure without any additional explanation.  The Examiner has removed activation member from the terms interpreted under 112(f) as the claim has been amended to recite a solid.  However, the other terms simply use the generic placeholder terms element and member with no definite structure, the terms signaling, delivery, and locking are recited functions not definite structures.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648. The examiner can normally be reached Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783